DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 29 December 2021 is being considered by the examiner.

Response to Arguments

Applicant’s arguments, see the Appeal Brief, filed 29 June 2022, with respect to the rejection under 35 U.S.C. §112(a) have been fully considered and are persuasive.  The rejection of claims 9-23 and 27-30 under 35 U.S.C. §112(a) has been withdrawn. 

Further, after reconsideration, the applicant’s arguments filed 22 March 2021 with respect to the rejection under 35 U.S.C. §103(a) have been fully reconsidered and they are not persuasive.

First on page 5 of the response the applicant argues that Levesque et al. do not disclose mechanically vibrating a surface without the use of active circuitry on a device.  The Office respectively disagrees.  Levesque et al.’s first embodiment is a passive device (See paragraph [0018] for example.], and states that “haptic feedback” refers to information such as vibration (See paragraph [0019] for example.).  Then in paragraph [0026] Levesque et al. discloses that the haptic actuator will rotate or spin, for example, to provide haptic feedback, i.e. vibration, which will be felt at the outer surface of the device 100.
The remaining arguments on page 5 of the response with respect to the claims is merely the applicant asserting that the claim limitations are not taught by the references.  Thus, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, the rejection under 35 U.S.C. §103(a) over Levesque et al. in view of Macours et al. is reinstated and proper.

Further, after reconsideration, the examiner has made a rejection under 35 U.S.C. § 112(b) regarding the “first surface” and “second surface” recitations in the claims.  The examiner notes that amending the claims to recite “a first portion of a surface of a device” and “a second portion of the surface” would not only overcome the 112(a) and (b) rejections regarding these limitations but also the prior art of record.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-23 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claims (9 and 21) each recite “receiving ultrasound…on a first surface of a device” and “vibrating a second surface of the device” however, the specification shows that the same surface receives the ultrasound and is vibrated.  Thus it is unclear whether the first surface and the second surface are meant to be different surfaces [which is not supported by the specification] or are meant to be different portions of the same surface.
For examination purposes, the examiner will interpret the claim as presented in that the surfaces can be different surfaces.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 13, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 2019/0038496) in view of Macours et al. (US 2018/0350339).

Regarding claim 9, Levesque et al. disclose a method comprising:
receiving ultrasound acoustic energy at a frequency on a first surface of a device that is capable of continuous exposure to the ultrasound acoustic energy (Figure 4, acoustic energy 406, see paragraph [0030] ultrasound, received on a surface of 104 [a first surface] of device 100, which is clearly “capable” of continuous exposure [which doesn’t mean it is actually continuously exposed].); 
without use of active circuitry on the device, mechanically vibrating a second surface of the device as a result of the ultrasound acoustic energy incident on the first surface of the device (Figure 4 and paragraph [0030], the outer surface of 100 [second surface] vibrates as a result of 406, where paragraph [0026] explains, for example, that in response to an actuation of 406 on the surface of 104 that 104 will rotate, spin, etc. which will cause the outer surface [second surface] to mechanically vibrate.  The device is passive and thus it is without the use of active circuitry on the device.); 
providing haptic feedback resulting from the vibrating of the second surface of the device to a user in contact with the second surface of the device (Paragraphs [0023] and [0030]).
Levesque et al. fail to explicitly teach of receiving ultrasonic acoustic energy at a modulated frequency on a first surface of a device, the device having at least one mechanical resonant frequency equivalent to the modulated frequency.
Macours et al. disclose a method comprising receiving a modulated frequency at a device, the device having at least one mechanical resonant frequency equivalent to the modulated frequency (Paragraph [0033 explains that the drive signal [modulated frequency] is received at the actuator of the device which has a mechanical resonant frequency.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the mechanical resonant frequency teachings of Macours et al. and use them for the acoustic actuator as taught by Levesque et al.  The motiviaotn to combine would have been in order to known advantages of using the resonant frequency, such as producing vibrations at a higher amplitude at a high efficiency.

Regarding claim 10, Levesque et al. and Macours et al. disclose the method as in claim 9.
Levesque et al. and Macours et al. fail to explicitly teach wherein the device has multiple resonant frequencies, however, since it is not disclosed as being essential to the invention, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to have multiple resonant frequency since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 13, Levesque et al. and Macours et al. disclose the method as in claim 9, further comprising: attaching the device to a second device through mechanical nodes (Levesque et al.: Figure 1B shows that there are multiple 100s [1st and 2nd devices] attached through the mechanical nodes of the user’s hand.).

Regarding claim 17, Levesque et al. and Macours et al. disclose the method as in claim 9, wherein the haptic feedback is perpendicular to a contact of the user (Levesque et al.: Figure 1B shows 100 are parallel to the length of the user’s fingers and this if a user touches something the haptic feedback will be parallel to the touched surface and thus perpendicular to the contact.).

Regarding claim 21, please refer to the rejection of claim 9, and furthermore Levesque et al. also disclose wherein at least a portion of the first surface of the device is oriented toward a direction of the ultrasound acoustic energy (Figure 4, surface of 104 is a round shape and is oriented towards 404.)

Regarding claim 23, Levesque et al. and Macours et al. disclose the method as in claim 21, wherein the at least of a portion of the first surface faces at least two directions (As explained above in claim 21, the first surface is round and thus it faces at least two directions.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 2019/0038496) in view of Macours et al. (US 2018/0350339) and further in view of Bae et al. (US 2011/0006888).

Regarding claim 11, Levesque et al. and Macours et al. disclose the method as in claim 10.
Levesque et al. and Macours et al. fail to teach wherein each of at least two of the multiple resonant frequencies causes haptic effects at a unique location on the device.
Bae et al. disclose wherein each of at least two multiple resonant frequencies causes haptic effects (Paragraph [0071]).
Therefore, it would have bene obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the multiple resonant frequencies as taught by Bae et al. for the devices 100 taught by the combination of Levesque et al. and Macours et al. such that each 100 would have a different resonant frequency so that the haptic effect would be at a unique location. The motivation to combine would have been in order to provide different haptic feedback at different locations allowing the user to be provided with enhanced and more realistic feedback.

Regarding claim 12, this claim is rejected under the same rationale as claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 2019/0038496) in view of Macours et al. (US 2018/0350339) and further in view of Richter (US 2010/0044120).

Regarding claim 14, Levesque et al. and Macours et al. disclose the method as in claim 9.
Levesque et al. and Macours et al. fail to teach wherein the modulated frequency comprises a plurality of signals having varying phases, and wherein each of the plurality of signals having varying phases is received at a unique location on the device.
Richter discloses wherein a modulated frequency comprises a plurality of signals having varying phases, and wherein each of the plurality of signals having varying phases is received on the device (Paragraph [0041]).
Therefore, it would have bene obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the varying phases as taught by Richter for the devices 100 taught by the combination of Levesque et al. and Macours et al. such that each 100 would have a different phase so that the haptic effect would be at a unique location. The motivation to combine would have been in order to provide different haptic feedback at different locations allowing the user to be provided with enhanced and more realistic feedback.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 2019/0038496) in view of Macours et al. (US 2018/0350339) and further in view of Birnbaum et al. (US 2012/0229400).

Regarding claim 15, Levesque et al. and Macours et al. disclose the method as in claim 9.
Levesque et al. and Macours et al. fail to explicitly teach wherein a quality factor of the device can be manipulated by the user.
Birnbaum et al. disclose wherein a quality factor of a device can be manipulated by the user (Paragraph [0033] explains that a mechanical quality factor is affected by mounting variations, such as being held firmly in a hand or being pressed against a hard surface, etc. and thus the user can manipulate the quality factor.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Levesque et al. and Macours et al. performs the same function as it does separately of causing haptic feedback, and Birnbaum et al. performs the same function as it does separately of measuring a quality factor.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in causing haptic feedback and measuring a quality factor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 16, Levesque et al. and Macours et al. disclose the method as in claim 9.
Levesque et al. and Macours et al. fail to explicitly teach wherein a quality factor of the device can be manipulated by the acoustic field.
Birnbaum et al. disclose wherein a quality factor of a device can be manipulated (Paragraph [0033] explains that a mechanical quality factor is a “dimensionless parameter that compares a time constant for decay of an oscillating physical system’s amplitude to its oscillation period.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Levesque et al. and Macours et al. performs the same function as it does separately of causing haptic feedback, and Birnbaum et al. performs the same function as it does separately of measuring a quality factor.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in causing haptic feedback and measuring a quality factor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Thus, in the combination, since the acoustic field in Levesque et al. is used to cause the haptic vibrations, then the Q factor can be manipulated by the acoustic field.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 2019/0038496) in view of Macours et al. (US 2018/0350339) and further in view of Adelman et al. (US 2013/0173658).

Regarding claim 18, Levesque et al. and Macours et al. disclose the method as in claim 9.
Levesque et al. and Macours et al. fail to teach the method further comprising: harvesting energy from the vibrating of the second surface of the device.
Adelman et al. disclose harvesting energy from a vibrating of a second surface of a device (Paragraph [0087]).
Therefore, it would have bene obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the energy teachings of Adelman et al. in the method taught by the combination of Levesque et al. and Macours et al.. The motivation to combine would have been in order to improve battery life of the device [When an active device of Figure 5A of Levesque et al. is used].

Regarding claim 19, Levesque et al., Macours et al. and Adelman et al. disclose the method as in claim 18, wherein the energy is harvested using an attached piezoelectric material (Adelman et al.: Paragraph [0087]).

Regarding claim 20, Levesque et al., Macours et al. and Adelman et al. disclose the method as in claim 18 wherein the energy is used to power electronics embedded in the device (Adelman et al.: Paragraph [0086]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (US 2019/0038496) in view of Macours et al. (US 2018/0350339) and further in view of Lee (US 2007/0036492).

Regarding claim 22, Levesque et al. and Macours et al. disclose the method as in claim 21.
Levesque et al. and Macours et al. fail to teach wherein at a least a portion of the first surface of the device is made of a high-acoustic-impedance material.
Lee discloses wherein at a least a portion of a first surface of a device is made of a high-acoustic-impedance material (Paragraph [0117]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Levesque et al. and Macours et al. performs the same function as it does separately of providing an actuator, and Lee performs the same function as it does separately of providing a high-acoustic-impedance material transducer.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in providing a high-acoustic-impedance material transducer, thus making the first surface a high-acoustic-impedance material.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
21 June 2022